PER CURIAM.
Petitioner seeks the issuance of a writ of mandamus to compel his now former court-appointed special public defender, Thomas Cobitz, Esquire, to provide him with transcripts and related documents for utilization by him in preparing motions for post-conviction relief. We have jurisdiction. Art. Y § 4(b)(3).
The petitioner is entitled to receive from his former counsel, at no cost to petitioner, any and all trial and hearing transcripts, copies of motions, and any state discovery presented to defense counsel. See Potts v. State, 869 So.2d 1223 (Fla. 2d DCA 2004) (noting that indigent defendants are entitled, at no cost, to copies of any documents produced at public expense). His court-appointed counsel having recently filed a response representing that he has no such documents, the petition is denied.